The indictment charged in one count that Walter Duffer, Fuller Duffer and Sylvester Sanders sold intoxicating liquor to Ennis Fort, and in another count that the three parties named possessed intoxicating liquor for the purpose of sale. The *Page 519 
parties were tried jointly and all convicted under the count last named and each was assessed a punishment of one year in the penitentiary. Separate verdicts were returned and separate judgments entered and the cases reach this court under separate records as though there had been separate trials, but with identical transcripts and statements of facts.
The evidence has been rather fully set out in the opinion in No. 13,155, Walter Duffer v. State, this day decided, and it is unnecessary to repeat it here. It was stated in that opinion what disposition should be made of the present case. Reference is made to that opinion for the reasons upon which an affirmance of the judgment in the present case is based.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.